Citation Nr: 1544112	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to support for requested self-employment services through the Department of Veterans Affairs Vocational Rehabilitation program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to March 1982.  He had an earlier period of service from May 1976 to October 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 administrative review of the Vocational Rehabilitation and Employment Division of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  Although the Veteran is represented, the Veteran and the representative agreed that the Veteran was opting to testify pro se.  


FINDINGS OF FACT

1.  The Veteran seeks VA Vocational Rehabilitation services for a self-employment plan consisting of the construction and operation of a resort for teens; the estimated cost of his plan is $150,000,000.  

2.  The Veteran's plan is not a suitable self-employment goal under the scope of VA's Vocational Rehabilitation program.  


CONCLUSION OF LAW

The criteria for self-employment services through VA's Vocational Rehabilitation program have not been met.  38 U.S.C.A. §§ 3104, 3105 (West 2014); 38 C.F.R. §§ 21.70, 21.72, 21.214, 21.252, 21.257, 21.258 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Generally speaking, VA has a duty to provide notice of the information and evidence necessary to substantiate a claim and a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Vocational rehabilitation claims provide for similar duties under 38 C.F.R. §§ 21.32, 21.33 (2015).

A December 2012 letter informed the Veteran regarding his claim.  The Board finds that all known and available records potentially relevant to this claim have been obtained.  Consequently, no further notice or assistance is required.

II.  Entitlement to Self-Employment Services

In pertinent part, the goal of the Vocational Rehabilitation program pursuant to Chapter 31 is to enable a veteran to become employed in a suitable occupation and to maintain suitable employment.  38 U.S.C.A. § 3105; 38 C.F.R. § 21.70.  Rehabilitation to the point of employability may include the services needed to train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, he shall be trained to that level.  38 U.S.C.A. § 3104; 38 C.F.R. § 21.72(a).

A program of vocational rehabilitation benefits and services may include self-employment for an individual if VA determines that such an objective is a suitable vocational goal.  38 C.F.R. § 21.257(a).  

The Veteran's application for self-employment services surrounds his desire to build a teen resort in the Chicago area.  The business plan submitted by the Veteran states that the goal of the resort is to provide "personal development of teenagers" by "offering recreation and entertainment and training."  In both his business plan and at his Board hearing, the Veteran described the numerous services and amenities he hoped to offer, including (but not limited to) a hotel, retail space, a restaurant, theaters, basketball courts, and music production studios.   

Though it is not entirely clear what specific self-employment services the Veteran desires from VA, his business plan noted the need for "a property construction and equipment loan of $150 million" to purchase the land, build the site, and provide sufficient working capital during the resort's establishment.  At his hearing, the Veteran estimated that such a loan could be paid back within the first year of operation, envisioning that 300,000 teens would pay a $500 yearly registration fee.  He also estimated that he could lower the startup costs to $71 million, and that assistance from VA would enable him to prove the feasibility of his plan to other, outside investors.  

Also at his hearing, the Veteran contended that, for purposes of determining his eligibility for self-employment services, he should be considered an individual with the most severe service-connected disabilities, qualifying him for greater self-employment benefits.  38 C.F.R. § 21.257(e).  

Regardless of whether the Veteran is considered an individual with the most severe service-connected disabilities, the Board agrees with the RO that the Veteran's self-employment plan, as submitted, is not a suitable vocational goal.  

The Board recognizes the laudable plan of the Veteran, as well as its sweeping scope and scale.  However, it is that very scope that makes the plan unsuitable.  Regardless of whether the Veteran is considered severely disabled for purposes of the vocational rehabilitation program, examples of self-employment services VA will provide includes vocational training, training in business management, licensing fees or other fees required for self-employment, tools and supplies, and job development and placement services.  38 C.F.R. §§ 21.252, 21.257(d).  Veterans with the most severe disabilities may be eligible for those services, as well as minimum stocks of materials, essential equipment, and other related assistance such as business license fees.  38 C.F.R. §§ 21.214, 21.257(e).

In comparing the services VA offers to the plan submitted by the Veteran, his idea, no matter how commendable, far exceeds the services and options of VA's vocational rehabilitation program.  Such is the case whether the Veteran is classified as most severely disabled or not.  The provided examples of self-employment services-such as vocational training, licensing fees, and provision of materials and equipment-would not come close to helping the Veteran achieve his goal of opening and operating his envisioned teen resort.   

Further, any self-employment plan with an estimated or actual cost below $25,000 may be approved at the local level; plans with an estimated or actual cost above $25,000 must be approved by the Director, Vocational Rehabilitation and Education service.  38 C.F.R. § 21.258.  The Veteran did not specify how much he intended VA to contribute to his teen resort.  Even if VA financed only one percent of his $150 million estimate, however, that $1.5 million would be 60 times the cost approvable without submission to the Director of Vocational Rehabilitation.  One percent of the lower, $71 million dollar estimate would still be 28 times greater.

The Board is cognizant of the fact that the RO did not conduct a feasibility analysis of the Veteran's teen resort plan.  The regulation does not state, however, that such a study must be conducted in conjunction with every self-employment plan submitted, but instead must only be conducted prior to authorizing a self-employment plan.  38 C.F.R. § 21.257(f).  Here, as the evidence on its face shows that the Veteran's plan is not a suitable vocational goal, such a feasibility analysis is unnecessary.  

The Board's action here does not preclude the Veteran from submitting a revised plan for self-employment, nor does it prevent him from seeking other benefits through VA's Vocational Rehabilitation program in the future.  And again, the Board recognizes the Veteran's sincere desires both to help youth and to find full employment for himself.  

That said, as shown above, the plan submitted by the Veteran and at issue here far exceeds the scope of services that VA provides for individuals seeking self-employment, and it is not a suitable self-employment goal for VA purposes.  The weight of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the Veteran's application for self-employment rehabilitation services through VA's Vocational Rehabilitation program must be denied.  


ORDER

Support for requested VA self-employment rehabilitation services is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


